Filed 1/30/15 P. v. Barr CA4/2

                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
  California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
                                      or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   FOURTH APPELLATE DISTRICT

                                                  DIVISION TWO



THE PEOPLE,

         Plaintiff and Respondent,                                        E058083

v.                                                                        (Super.Ct.No. SICRF1151887)

RONALD EVERT BARR,                                                        OPINION

         Defendant and Appellant.



         APPEAL from the Superior Court of Inyo County. Brian Lamb, Judge. Affirmed

with directions.

         Jean Matulis, under appointment by the Court of Appeal, for Defendant and

Appellant.

         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant Attorney

General, Julie L. Garland, Senior Assistant Attorney General, Peter J. Quon, Jr., and

William M. Wood, Deputy Attorneys General, for Plaintiff and Respondent.




                                                              1
       Defendant Ronald Evert Barr and George Chezum Jr.1 lived together in Bishop.

One night, 17-year-old Danny H. and 16-year-old Anthony A. came to their house to

drink. They all drank several beers together and Danny and Anthony became intoxicated.

As the night progressed, Chezum begged them to play strip poker. At first the two boys

refused, but eventually agreed to play. Defendant made a bet with Danny that if he won

he would get to shave Danny’s pubic hair and Chezum bet that he would get to “jack off”

Anthony. Defendant and Chezum won. Defendant took Danny into one of the bedrooms

and shaved his pubic hair. Danny “blacked out.” Anthony knocked on the bedroom door

and woke him up. When Danny woke up, his pants were down and defendant was orally

copulating him. Danny pushed defendant aside, pulled up his pants and left.

       Defendant was convicted in a first trial of misdemeanor annoying and molesting a

child. In a second trial, defendant was convicted of oral copulation of an intoxicated

person and oral copulation of a person under the age of 18.

       Defendant now contends on appeal as follows:

       1.     He was denied his Sixth Amendment right to effective assistance of counsel

due to his counsel’s failure to request a pinpoint instruction on the effect of voluntary

intoxication on his ability to form the requisite intent for his violations of Penal Code2




       1      Chezum is not a subject of the instant appeal.
       2      All further statutory references are to the Penal Code unless otherwise
indicated.


                                              2
section 288a, subdivisions (b)(1) (oral copulation of a person under the age of 18) and (i)

(oral copulation of an intoxicated person).

       2.     He is entitled to additional presentence custody and conduct credits.

       The People concede that defendant is entitled to additional presentence custody

and conduct credits and we will order that he receive these credits. We otherwise affirm

the judgment in its entirety.

                                               I

                            PROCEDURAL BACKGROUND

       Defendant was charged by the District Attorney of Inyo County in an amended

information with the felony offenses of oral copulation of a minor (§ 288a, subd. (b)(1);

count 1) and oral copulation of an intoxicated person (§ 288a, subd. (i); count 2). He was

also charged with the misdemeanor offense of annoying and molesting a child (§ 647.6,

subd. (a)(1); count 3), sexual battery (§ 243.4, subd. (e)(1); count 4), and two counts of

contributing to the negligence of a minor (§ 272; counts 9 &10). 3 Defendant and

Chezum were tried together in a first trial.

       Counts 9 and 10 were dismissed by the trial court pursuant to section 1385 prior to

going to the jury. On May 29, 2012, the jury found defendant guilty of count 3. The jury

could not reach a verdict on counts 1, 2, and 4 and a mistrial was declared as to those

counts.

       3       Counts 5, 6, 7, and 8 were charged against Chezum only. In addition,
defendant was charged in the amended information for counts 1 and 2 with having
suffered a prior serious and violent felony offense (§§ 667, subds. (a)(1), (b)-(i), 1170.12,
subds. (a)-(d).) The enhancements were dismissed at the first trial.


                                               3
       The second trial only involved defendant. After the second trial, the jury found

defendant guilty of counts 1 and 2. It could not reach a verdict on count 4. A mistrial

was declared as to count 4 and was dismissed by the People pursuant to section 1385.

Defendant was sentenced on February 8, 2013 to the middle term of six years on count 2.

The misdemeanor section 647.6 conviction from the first trial was ordered to run

concurrent to count 1, and count 2 was stayed pursuant to section 654. Defendant was

granted no custody or conduct credits.

                                             II

                              FACTUAL BACKGROUND4

       A.     People’s Case-in-Chief

              1.     Danny’s testimony

       Danny was born in July 1993. On August 10, 2010, he was 17 years old. Danny

stated in August 2010, he was about five feet, seven inches tall. By the time of trial, he

was six feet, one-inch tall and weighed 176 pounds. During August 2010, Danny was

staying at a house belonging to Andri A. who lived on Pa-Ha Street in Bishop.

       Danny met defendant and Chezum about two weeks prior to August 10 at a

location called Buckley Ponds where he was fishing with his friends Anthony and Sara P.

Danny talked with defendant about getting together to have a drinking contest.

       4       We note at the outset that both parties in providing their Statement of Facts
only relied upon the evidence presented at the second trial as defendant was only
convicted in the first trial of count 3 and the only argument that he raises in respect to
count 3 is that he is entitled to additional presentence and conduct credits. As such, we
also draw the factual background from the evidence presented at the second trial only.



                                             4
Defendant gave Danny his telephone number and told him to call him anytime he wanted

to have the drinking contest.

        On August 10, around 4:00 p.m., Danny met Anthony at a smoke shop. They

bought cigarettes even though neither of them was 18 years old. They were not asked for

identification. They went to Andri’s house on Anthony’s bicycle. There was a party at

the house. Anthony and Danny drank beers that Anthony had. Danny also got someone

to buy them a 30 pack of beer. Danny and Anthony did not want to be at the party

because the people were getting “drunk” and being “stupid.” Danny decided to call

defendant. Defendant came and picked them up. Danny brought the remaining beers he

had with him. On the way back to defendant’s home, they stopped at a gas station at a

nearby casino because Anthony wanted to buy more cigarettes. Danny asked defendant

to buy the cigarettes for them.

       They went to defendant’s house located on Diaz Lane in Bishop. They all went

inside and Chezum was already inside. Danny “shotgunned” some beers outside which

involved drinking the beers very fast (about three seconds for an entire beer). Danny

thought that in two hours he drank about 15 beers that he had brought and was “pretty

drunk.” Danny also thought he drank about four beers that defendant and Chezum had in

the house. Danny recalled that defendant was also drinking beers; he thought he drank

about five.




                                            5
      Anthony was also drinking and at one point he went outside and vomited.

Anthony and Danny both had some wine that defendant gave them. Danny drank a full

cup of wine. At this point, Danny was “too drunk.” He was staggering. Danny thought

the wine was stronger than regular wine.

      While they were drinking wine, Chezum kept talking about wanting to play strip

poker. Anthony and Danny agreed that they would play until they were down to their

boxers. Danny agreed because he was drunk and was tired of Chezum asking them to

play. They played teams with Danny and Anthony teamed together. During the game,

Danny and Anthony were texting each other that the game was weird and they should

leave. Danny insisted that he had since deleted the messages from his phone.

      While they were playing, Chezum said, “if we win, we will suck you guys off,”

which Danny interpreted as they were going to give them “blow jobs.” Danny thought

that was “fucking disgusting.” Defendant also said to Danny that if he won, he would get

to shave his pubic hairs. Chezum took off all his clothes during the game and was

walking around naked even though he had not lost.

      Anthony fell asleep in one of the chairs. Defendant and Danny went outside to

have another beer. When they walked back in the house, Danny observed Chezum

quickly “pull away” from Anthony. Danny woke up Anthony. Anthony was yelling at

Danny that Chezum kept touching him. Anthony encouraged Danny to let defendant

shave his pubic area so that Chezum would stop touching him. Defendant kept bothering

him to allow him to shave him. Danny was very drunk and did not care anymore. His

intoxication clouded his judgment.


                                           6
         Defendant and Danny went to the back bedroom. Defendant started shaving his

pubic area while Danny lay on the bed. Danny thought he used an electric razor. Danny

“blacked” out and the next thing he remembered was Anthony knocking on the bedroom

door yelling that they should leave. Danny woke up and saw that Danny was “sucking”

his penis. Danny could not recall if he was standing or on the bed. Danny’s pants and

underwear were around his ankles. He pushed defendant off of him and pulled up his

pants.

         Danny grabbed his shoes and other clothes he had taken off during the strip poker

game from the living room. Danny recalled that he took some beers from the

refrigerator. Danny was still drunk and was “disgusted” with what had happened to him.

         They walked out to a nearby street where Molly P., Sara’s mother, picked them

up. Anthony and Danny got into the backseat of Molly’s van. Danny told Anthony what

had happened to him while he and defendant were in the bedroom. He told Anthony that

defendant had put his mouth on his penis. They drove to Molly’s house. Molly went to

bed and defendant, Anthony and Sara stayed up talking. Danny drank the beers he had

taken from defendant and Chezum. Danny did not recall what they talked about that

night. Danny went home the following day.

         The next day, Danny found out that Anthony had been sent away to a

rehabilitation facility. Danny and Anthony did not have a chance to talk after that night.

They did not talk until 17 months later when Anthony finally came home. Danny

indicated that after the incident, either defendant or Chezum called him. The person on




                                              7
the telephone asked defendant if he and Anthony were uncomfortable. Danny denied

they were uncomfortable. The person stated that they all should all get together again.

              2.     Anthony’s testimony

       Anthony was born in July 1994 and was 16 years old on August 10, 2010. On

August 10, he was five-feet, six inches tall and weighed 145 pounds. Anthony was 18

years old at the time of trial, was five feet, eight inches tall and weighed 165 pounds. In

August 2010, Sara was his girlfriend. Robert A. was his father.

       Anthony met defendant and Chezum while they were fishing. Defendant and

Danny discussed getting together to drink. On August 10, Anthony and Danny were at

Andri’s house drinking beer. Some other people came to the house. Anthony was afraid

of the men that came to the house and told Danny he did not want to be at the house.

Danny called defendant. Defendant picked them up. They drove to a nearby casino gas

station to buy cigarettes. Defendant bought the cigarettes for them because Anthony

would sometimes be asked for identification when buying cigarettes. They then went to

the home belonging to defendant and Chezum.

       Chezum was in the living room. Anthony recalled that they somehow obtained

two 30-packs of beer. Someone suggested they shotgun the beers. Anthony, Danny, and

defendant all shotgunned beers while outside. Anthony drank three or four more beers

slowly from the can. He was feeling “buzzed.” Danny was drinking a lot. Anthony

believed that Danny and defendant were engaged in a drinking contest.




                                             8
          The beers were upsetting Anthony’s stomach so he asked for something else to

drink. They gave him some wine. He drank three cups of wine. After the wine, Anthony

was feeling drunk. It was then that Chezum suggested that they play strip poker.

Anthony and Danny refused to play but Chezum kept bugging them to play.

          Anthony wanted to leave because he thought it was getting “weird” but Danny

wanted to stay and drink more. Anthony knew that Danny wanted to stay because they

were texting each other. Finally, Anthony said, “Whatever, fuck it . . . we’ll play.”

Anthony went back to drinking beer. Anthony finally drank so much that he made

himself get sick outside. Defendant was still drinking while they were playing cards.

          Danny caught defendant and Chezum cheating at strip poker. Chezum just started

randomly taking off clothes. Anthony corroborated that the bet on strip poker was if

defendant and Chezum won, Chezum would “jack off” Anthony and defendant would

shave Danny. Anthony was shocked. Both Danny and Anthony ended up in their boxer

shorts.

          Eventually Danny and Anthony were supposed to take off their boxers but at first

refused. Chezum took off his boxers. Anthony said “fuck it” and took his off too.

Anthony was too drunk to care anymore. His vision was blurry and he did not stand up

because he knew he would fall over. At that point, both Danny and Anthony agreed by

text that they needed to leave but could not figure out how to leave.




                                              9
      Defendant took Danny to the back bedroom. Chezum moved his chair close to

Anthony and started playing with himself. Chezum told Anthony he really wanted to

“jack’ him off. Anthony told him no. Anthony fell asleep and awoke to find Chezum

touching his leg. Chezum then touched his penis and Anthony told him no.

      Anthony went back and knocked on the bedroom door. No one answered and

Anthony heard an electric razor. Anthony went back to the living room. He was drunk

and did not know what to do. Chezum touched his penis again. Anthony put his clothes

back on. Anthony told Chezum they had to leave because there was trouble at Andri’s

house. At that point, Danny came out of the bedroom. Danny put on his clothes.

Anthony said they all shook hands and said, “Nothing leaves this house.” Defendant and

Chezum looked scared.

      Anthony called Sara and told her to pick them up. Anthony and Danny waited.

Anthony was angry and was crying. Danny told Anthony that he woke up and defendant

was licking his dick. Anthony told him that Chezum touched his penis.

      Molly and Sara picked them up. Danny and Anthony were talking in the back of

the vehicle about what happened. Danny and Anthony were blaming each other for what

happened. Danny said in the car that “some gay guy” had licked his penis. Anthony said

that “some gay guy touched my dick.”

      Anthony asked Molly not to say anything to Robert about him drinking because he

was afraid he would be sent away to a rehabilitation facility. Danny and Anthony agreed

they would not tell anyone what happened. Anthony was sent to a rehabilitation facility.




                                           10
At that time, Anthony told his father, Robert, that something bad had happened but did

not tell him what had happened.

       Several weeks later, Anthony sent an email to Robert advising him that he had

been molested by a man. Anthony complained about being in the rehabilitation facility

and wanted out. At the same time, he wrote an incident report. In that report, he stated

that he and Danny were at the home of two gay males. One of them asked them to play

strip poker. They agreed to play and Anthony started drinking so he would not feel

“weird.” They made a bet that one of them could shave Danny. While Danny and one of

the men were in the bedroom, Anthony stayed with the other man who started playing

with himself in front of him. The man touched Anthony’s penis.

       Robert still did not come and get Anthony. Anthony was sent to another facility

because he tried to escape. Anthony was finally let out on December 9, 2011. Anthony

denied that he lied in order to get out of the rehabilitation facilities. Anthony tried to kill

himself by hanging in the rehabilitation facility. Anthony also tried to kill himself on

August 10 by walking into the road but Sara stopped him.

       3.     Other witnesses

       Sara and Anthony had a tumultuous relationship in August 2010. Anthony had

cheated on her and repeatedly lied to her. Sometime after midnight, Sara received a text

from Anthony asking for Molly to come get him. Sara asked why. Anthony responded

that he would tell her when they picked him up and then asked her to hurry. He also

texted that he and Danny “were in hell” and needed help. He told her to pick him up in




                                              11
the area of Diaz and Barlow Streets. Sara woke up Molly and told her that they had to

pick up Anthony because he was drunk.

       Anthony and Danny ran up to the car when they arrived at the intersection of Diaz

and Barlow. When they got in the van, they appeared scared and nervous. They smelled

of alcohol. They were slurring their words. Danny told Sara, ‘“We got touched.’”

Anthony then told Danny “We can’t tell them.” Anthony asked Molly not to say

anything. Molly heard them talking about getting touched. Danny then said that he got

his penis touched by a guy. Anthony said they got raped. Molly felt that Anthony lied to

her a lot.

       Sara spoke with Danny and Anthony that night. They discussed that they had

played strip poker. Anthony said he got naked and that one of the guys touched his penis.

Danny also said his penis was touched. At one point, Anthony ran into the street.

       When Molly woke up the following morning, she found two beers in the kitchen.

Molly notified Robert that Anthony had been drunk the night before.

             4.     Investigation

       Stephanie Rennie was an investigator with the Inyo County District Attorney’s

Office. On September 8, 2010, Robert had advised Rennie that he believed Anthony and

Danny had been molested. Later that day, Robert brought Danny to speak with Rennie.

Rennie had Inyo County Sheriff’s Department Detective Juan Martinez come to the

interview with Danny. Danny was very nervous and reluctant to talk. Danny told them

that he had been molested by defendant. Danny told them he wanted to speak with




                                           12
Anthony first before talking to them in order to get his story straight. Danny finally told

them that defendant had touched his penis.

       Rennie discovered that Anthony had made allegations of sexual molestation while

in the rehabilitation. She obtained the email sent to Robert and the form Anthony filled

out. Rennie and Detective Martinez interviewed Molly, Sara and Anthony. Anthony and

Danny had similar but not identical stories. Anthony was hesitant to speak at first. He

wanted to get out of the rehabilitation facility. He identified defendant and Chezum.

       Rennie and Detective Martinez convinced Danny to make a pretext telephone call

to defendant and Chezum. Chezum answered the telephone. Danny told him that

Anthony was “freakin out” and told the police what had happened that night. Chezum

responded, “Oh. Don’t think anything will come of it.” Danny then said that the police

were trying to contact him. Chezum stated, “Tell ‘em nothin’.” Chezum then got

defendant to talk to Danny. Danny told defendant that Anthony was “running his

mouth.” Defendant asked who Anthony was and Danny told him. Danny told defendant

that Anthony was saying a “whole bunch a crap” and that the police had come to talk to

him. Defendant responded, “What were you what, where,” and asked what Anthony was

saying to the police. Danny said he did not know. Defendant asked Danny what the

police had asked him.

       Danny told defendant they were asking about one night with Anthony. Defendant

responded, “Well tell ‘em freakin’ back off,” “Or tell ‘em to go talk to my mom. You’re

under age, just tell ‘em go talk to my mom.” Defendant then asked, “You’re over 18

right?” Danny answered, “Naw, I’m 17.” Defendant stated, “Oh.” Defendant told


                                             13
Danny that the police could not talk to him because he was a minor. Defendant asked

about Anthony and Danny told him he was in an alcohol rehabilitation facility.

Defendant then inquired as to which police department was talking to him. Danny then

told him that he had to go. Defendant responded, “Oh yea, umm, uh, keep in touch of

what’s going on.” Danny had not talked to defendant since that phone call.

       Rennie and Detective Martinez interviewed Chezum and defendant. Defendant

stated he lived on Diaz Lane with Chezum who was his boyfriend.5 Defendant indicated

that he knew from Chezum why the police wanted to talk to him. It was because of the

“two minors that came over that were under the age of 18, they came over one night back

in September, they came over and they were drunk already.” Defendant knew their

names were Anthony and Danny. Defendant admitted that he had known Danny since he

was a kid. He had met Anthony at Buckley Ponds. When asked how old Danny was,

defendant responded, “Uh, 17 or 18? 17, 18? I believe he’s gotta be under 18. So, 17

maybe?”

       Defendant also stated that Danny and Anthony had beers with them but he did not

“partake.” Asked again if he had been drinking, defendant responded, “I didn’t have

nothing to drink. I don’t drink.” He also denied that he was smoking marijuana. He did

not remember if he bought them cigarettes. He denied anything happened between him



       5       Defendant has had the videotaped interview sent to this court. However, in
his opening brief, he relies upon the transcript of the interview and makes no argument
that the transcript is inaccurate. As such, this court only refers to the transcript of the
interview.


                                            14
and Danny. It disgusted him that he was being accused of orally copulating Danny.

Danny and defendant remained outside the entire time. They did not play strip poker.

       Detective Martinez never conducted a DNA test on defendant’s razor because it

was too long after the incident to be useful. No phone records were obtained.

       Defendant presented no evidence.

                                             III

                      INEFFECTIVE ASSISTANCE OF COUNSEL

       Defendant contends his convictions of oral copulation of an intoxicated person and

of a person under the age of 18 should be reversed because his trial counsel provided

ineffective assistance by prejudicially failing to request a jury instruction on voluntary

intoxication6 as a defense to these specific intent crimes.7




       6       In its standard form, CALCRIM No. 3426 provides in relevant part: “You
may consider evidence, if any, of the defendant’s voluntary intoxication only in a limited
way. You may consider that evidence only in deciding whether the defendant acted [or
failed to do an act] with ______ < insert specific intent or mental state required, . . . [¶]
A person is voluntarily intoxicated if he . . . becomes intoxicated by willingly using any
intoxicating drug, drink, or other substance knowing that it could produce an intoxicating
effect, or willingly assuming the risk of that effect. [¶] . . . [¶] In connection with the
charge of ______ 
the People have the burden of proving beyond a reasonable doubt that the defendant acted
[or failed to act] with ______ .” [¶] . . . [¶] You
may not consider evidence of voluntary intoxication for any other purpose. . . .”

       7      There is no discussion of the jury instructions in the record. There is
nothing in the record to support that the voluntary intoxication instruction was requested
by defendant’s trial counsel.


                                             15
       “‘In assessing claims of ineffective assistance of trial counsel, we consider

whether counsel’s representation fell below an objective standard of reasonableness

under prevailing professional norms and whether the defendant suffered prejudice to a

reasonable probability, that is, a probability sufficient to undermine confidence in the

outcome. [Citations.] A reviewing court will indulge in a presumption that counsel’s

performance fell within the wide range of professional competence and that counsel’s

actions and inactions can be explained as a matter of sound trial strategy. Defendant thus

bears the burden of establishing constitutionally inadequate assistance of counsel.

[Citations.] If the record on appeal sheds no light on why counsel acted or failed to act in

the manner challenged, an appellate claim of ineffective assistance of counsel must be

rejected unless counsel was asked for an explanation and failed to provide one, or there

simply could be no satisfactory explanation. [Citation.]’ [Citation.]” (People v.

Gamache (2010) 48 Cal. 4th 347, 391.)

       “[E]vidence of voluntary intoxication [is] relevant on the issue of whether the

defendant actually formed any required specific intent.” (People v. Pensinger (1991) 52
Cal. 3d 1210, 1242-1243; see also § 29.4.) In this case, the jury was instructed as to oral

copulation of a person under the age of 18, that a defendant “is not guilty of this crime if

[he] reasonably and actually believe[d] that the other person was age 18 or older.” As to

oral copulation of an intoxicated person, the jury was instructed, in order to find him

guilty that “the defendant knew or reasonably should have known that the effect of an

intoxicating substance prevented the other person from resisting.” There is no dispute

that voluntary intoxication was a proper defense to the crimes alleged.


                                             16
         “The trial court,” however, “has no duty to instruct sua sponte on voluntary

intoxication. [Citation.]” (People v. Clark (1993) 5 Cal. 4th 950, 1022, disapproved on

an unrelated point in People v. Doolin (2009) 45 Cal. 4th 390, 421, fn. 22.) Rather, “‘[a]n

instruction on the significance of voluntary intoxication is a “pinpoint” instruction that

the trial court is not required to give unless requested by the defendant.’ [Citation.]”

(People v. Verdugo (2010) 50 Cal. 4th 263, 295.) “‘[A] defendant is entitled to such an

instruction only when there is substantial evidence of the defendant’s voluntary

intoxication and the intoxication affected the defendant’s “actual formation of specific

intent.”’ [Citation.]” (People v. Verdugo, supra, 50 Cal.4th at p. 295.) Substantial

evidence of intoxication alone is not enough; there must also be evidence that the

intoxication impaired the defendant’s ability to formulate intent. (People v. Williams

(1997) 16 Cal. 4th 635, 677-678; see also People v. Ivans (1992) 2 Cal. App. 4th 1654,

1661.)

         Here, defendant himself denied that he had been drinking that night. While there

was some other evidence from Anthony and Danny that defendant had been drinking

beers, there was absolutely no evidence that this had any effect on defendant’s ability to

form any specific intent. If defense counsel had requested a voluntary intoxication

instruction, the trial court could properly have refused it. Thus, the failure to request the

instruction either as a defense to the oral copulation of a person under the age of 18 or an

intoxicated person was not ineffective assistance because there was no substantial

evidence to support the instruction.




                                              17
       Moreover, defendant has also failed to overcome the strong presumption that,

“under the circumstances, [his counsel’s] challenged action ‘might be considered sound

trial strategy.’” (Strickland v. Washington (1984) 466 U.S. 668, 689.) “A reviewing

court will not second-guess trial counsel’s reasonable tactical decisions. [Citation.]”

(People v. Kelly (1992) 1 Cal. 4th 495, 520.) Here, the record shows the failure to request

an instruction on voluntary intoxication as a defense to the specific intent crimes of oral

copulation of an intoxicated person or a person under the age of 18 “‘might be considered

sound trial strategy.’” (Strickland, at p. 689.)

       In her closing argument, defendant’s trial counsel argued that both Danny and

Anthony had outright lied about what had happened. Their story was “ridiculous.”

Anthony began coming up with a plan when he had his first drink that night in order to

keep from being sent away to a rehabilitation facility. Defense counsel also advised the

jury that “[n]o one could testify as to how many beers possibly [defendant] consumed or

not, . . .” Additionally, defense counsel also stated, “[t]here’s never been any denial by

[defendant] that he knew these gentlemen were under the age of 18. There’s no defense

here that, Yeah, it happened, but I thought he was 18 years and one day, that’s not it.”

Defense counsel noted that defendant had admitted all along they were minors. Defense

counsel argued that although the minors were at defendant’s house for a period of time

that night, nothing elicit occurred.




                                              18
       It is clear that the defense strategy was to insist that Danny and Anthony had come

up with an elaborate lie in order to keep Anthony from being placed in a rehabilitation

facility. Defense counsel acknowledged that defendant knew Danny was underage.

Also, defense counsel adamantly denied that defendant had been drinking. Based on the

state of the evidence, defense counsel could reasonably conclude that the only defense

was that no molestation ever occurred. Accordingly, “we cannot say that defense counsel

had no rational tactical purpose in not requesting an instruction on intoxication.” (See

People v. Wader (1993) 5 Cal. 4th 610, 643 [rejecting defendant’s claim his counsel

provided ineffective assistance by failing to request a voluntary intoxication instruction

because such a request “would have been inconsistent with defendant's theory of the

case”].)

       Separately and alternatively, defendant cannot show prejudice. Here, both

Anthony and Danny presented compelling and similar testimony about what occurred

that night. They both recounted that they were intoxicated to the point that they agreed to

play strip poker with two grown men. After losing the game, defendant made Danny pay

up on his debt by letting him shave his pubic hair. At that point, Danny “blacked out.”

Danny awoke to find defendant orally copulating him. Danny and Anthony both talked

about being touched in front of Molly and Sara after being picked up very near

defendant’s house. Moreover, they recounted similar stories after the incident.




                                             19
       The evidence that defendant was voluntary intoxicated was minimal or

nonexistent. Moreover, there was no evidence that intoxication had any effect on his

ability to form intent. Thus, even if the jury had been instructed on voluntary

intoxication, there is no reasonable probability that it would have returned a more

favorable verdict based on the strong evidence of defendant’s guilt.

                                             IV

                         CONDUCT AND CUSTODY CREDITS

       Defendant contends that he is entitled to presentence actual and conduct credits for

the three days he spent in custody when he was initially arrested on all of the charges in

this case. Respondent concedes he is entitled to the credits.

       A.     Additional Factual Background

       Defendant was convicted in the first trial of a misdemeanor violation of section

647.6, subdivision (a). The court ordered that sentencing on the charge be continued

until the end of the second trial. According to the probation report, defendant was

arrested on April 10, 2011, and was released on bail on April 12, 2011.

       At the time of sentencing, the trial court stayed the sentence on the misdemeanor

section 647.6, subdivision (a) charge. As for credits, the trial court stated, “The

defendant has been out of custody. The defendant is entitled to time-served credit in the

647.6 case, but the sentence in that case has been stayed. So for purposes of his felony

criminal sentence, he has zero custodial credits.”




                                             20
       B.     Analysis

       A defendant is entitled to actual custody credit for “all days of custody” in county

jail, including partial days. (§ 2900.5, subd. (a), People v. Smith (1989) 211 Cal. App. 3d
523, 526.) “A sentence that fails to award legally mandated custody credit is

unauthorized and may be corrected whenever discovered.” (People v. Taylor (2004) 119
Cal. App. 4th 628, 647; People v. Acosta (1996) 48 Cal. App. 4th 411, 428, fn. 8 [“The

failure to award an adequate amount of credits is a jurisdictional error which may be

raised at any time.”].) “[C]redit shall be given only where the custody to be credited is

attributable to proceedings related to the same conduct for which the defendant has been

convicted.” (§ 2900.5, subd. (b).) Here, we agree with defendant that he was entitled to

three days of actual custody credit for the time he spent in custody on all of the charges.

       Section 4019 provides that a criminal defendant may earn additional presentence

credit against his or her sentence for performing assigned labor and for complying with

applicable rules and regulations of the local facility. (People v. Duff (2010) 50 Cal. 4th
787, 793.) Effective January 25, 2010, the Legislature amended section 4019 to provide

that prisoners, with some exceptions, earned one-for-one conduct credits. (Stats. 2009,

3d Ex.Sess. 2009-2010, ch. 28, § 50.) Respondent concedes that defendant was entitled

to calculation of his conduct credits under this version of section 4019. We order the trial

court to award defendant six days of presentence custody and conduct credits.




                                             21
                                             V

                                      DISPOSITION

       The superior court is directed to correct its award of presentence credits to give

defendant a total of six days of presentence custody credits, consisting of three days of

actual custody credits and three days of conduct credit. It is ordered to amend its minute

order and abstract of judgment, and to forward copies of the amended documents to the

Department of Corrections and Rehabilitation. In all other respects, the judgment of

conviction and the sentence are affirmed.

       NOT TO BE PUBLISHED IN OFFICIAL REPORTS


                                                                McKINSTER
                                                                                            J.

We concur:


RAMIREZ
                        P. J.


MILLER
                           J.




                                             22